By the court.
The passage cited from Vattel, applies merely to nations entirely independent on each other. The question is not now before us, whether if bail be entered in a foreign jurisdiction, the manucaptor there, can come into this state aud legally take the principal.
In the relation in which the several states composing the union, stand to each other, the bail in a suit entered in another state, have a right to seize and take the principal in a sister state, provided it does not interfere with the interests of other persons, who have arrested such principal. But where actions have been bróught against the party previous to such seizure, the same right does not exist. Nevertheless, if they have originated by *265collusion with the defendant and merely to protect him from being surrendered by his bail, the court on good grounds would interfere and prevent such improper practice. 1 Stra. 416. Here no such matter is alleged. And where a suit has been instituted for a considerable length of time, it would be wrong to defeat the plaintiff of a just demand, by delivering the defendant over to the bail, who has permitted him to come here and contract debts. It was great imprudence in the bail to suffer the party to leave Virginia. An indulgence of this nature may lead to great abuses. This case seems in some degree analogous to that of a sheriff. If a prisoner of his own wrong escape, the sheriff may take him again in another pounty upon fresh suit. But it is otherwise, where he voluntarily suffers the party to go at large out of his bailiwick. Plowd. 87. As to the suit of Ebenezar Collot on the judgment, the defendant cannot be held to bail. But as to the other action, though we pay every respect to the judicial proceedings of the district court of Virginia, the defendant must, under the circumstances of this case, be remanded.